UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6984


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROY KNIGHT, a/k/a Little Roy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:03-cr-00163-JRS-1)


Submitted:   November 22, 2016              Decided:    November 28, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roy Knight, Appellant Pro Se. Stephen Eugene Anthony, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roy Knight appeals the district court’s order denying his

18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction.

We   have      reviewed    the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Knight, No. 3:03-cr-00163-JRS-1 (E.D.

Va. July 6, 2016). We dispense with oral argument because the

facts    and    legal     contentions     are    adequately    presented     in   the

materials       before    this   court    and    argument     would   not   aid   the

decisional process.

                                                                            AFFIRMED




                                           2